DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a holographic element or a hologram, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is noted that a lens will not be able to produce a hologram of the image, rather the lens must include a hologram recorded therein in order for the a holographic image may b produced.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Gardner et al (PN. 5,698,906) in view of the US patent application publication by Schaye (US 2019/0143888 A1) and US patent issued to Smith (PN. 5,963,345).
Gardner et al teaches a vehicle display system that is comprised of a rectangular backplate (13, please see Figure 1), a plurality of light emitting diodes (15a and 15b) arrayed on the rectangular-backplate, a controller electronics (21, Figure 2) in digital (i.e. radio) communication with the plurality of light-emitting diodes, the controller is capable to coordinate the plurality of light emitting diodes to display an image.  
The controller electronics control the plurality of light emitting diodes to selectively energize each of the plurality of light-emitting diodes via the controller.  
Gardner et al further teaches to vehicle display system includes hologram decals (17a and 17b, please see Figures 1 and 2), serves as the lens, to produce hologram image when the hologram decals are illuminated by light emitting diodes energized by the controller.  
This reference has met all the limitations of the claims.  Gardner et al however does not teach explicitly that the rectangular frame is fit in a rectangular license plate frame.  Schaye in the same field of endeavor teaches a vehicle rectangular license plate (202, Figure 2) that may be fit within a rectangular license frame (200) wherein a plurality of light emitting diodes arranged within.  It would then have been obvious to one skilled in the art to apply the teachings of Schaye to include a hologram plate with the plurality of light emitting diodes arrayed on the rectangular backplate to fit within a rectangular license plate frame for the benefit of allowing the vehicle display system of Gardner et al to be applied in a vehicle license plate to allow license information be produced as holographic image.  
It is implicitly true or obvious modification to one skilled in the art to make the license plate have a dimensions not larger than 12.05 inches by 6.05 inches.  
Schaye further teaches that the plurality of light emitting diodes may include a printed circuit boards (PCBs, 206a and 206b) serves as the power-source able to couple each of the controller, in a digital communication, including a Wi-Fi or Bluetooth transceiver, (please see paragraph [0040]) and a plurality of light-emitting diodes.  Schaye further teaches that the power-source circuits (PCBs, 206a and 206b) includes an electric wires (207) serves as the harness to connect the PCBs to a power source in the vehicle.  The power source in the vehicle typically includes a direct current (DC) power source such as the car’s battery that typically has 12 volts, (please see paragraph [0042]).  The plurality of light emitting diodes is selectively energized via the controller.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the hologram decals or the lens covers the entirety of the plurality of light-emitting diodes when the rectangular backplate is installed.  Smith et al in the same field of endeavor teaches a holographic vehicle display system wherein the hologram plate (14, Figure 1b) covers the entirety of the plurality of light sources (11) to generate holographic image.  It would then have been obvious to one skilled in the art to apply the teachings of Smith et al to modify the vehicle display system to make the hologram lens or the hologram plate to cover the entirety of the light sources to make the hologram plate a transparent hologram plate to modify the vehicle display system to have alternative design.  
Although these references do not teach explicitly that the hologram plate or the lens has a thickness of at least one-half of an inches, such modification is considered to be obvious matters of design choices to one skilled in the art, since it is the recorded hologram in the hologram plate that is critical for producing the holographic image.
With regard to claim 2, these references do not teach explicitly that the lens or hologram plate has a thickness of at least one inch.  However such modification is considered to be obvious matters of design choices to one skilled in the art, since it is the recorded hologram in the hologram plate that is critical for producing the holographic image.  
With regard to claim 4, Schaye teaches that the controller may include Wi-Fi or Bluetooth transceiver that is capable of communicating via radio waves conforming to IEEE 802.15.1, (please see paragraph [0040]).  
With regard to claim 5, it is within general level skilled in the art to make the plurality of light-emitting diodes, the rectangular-backplate are integrated into a unitary and unassemblable unit.  
With regard to claim 6, it is typically true that a vehicle license plate is waterproof.  This means the vehicle display includes the hologram plate may be made to be waterproof.  
With regard to claims 7 and 8, it is within general level skilled in the art to design the hologram image to be either a sport team logo or a word as an obvious matters of design choices to one skilled in the art.  
With regard to claim 10, Schaye teaches to include electric wire (207) serves as the harness to join the controller in electrical communication with a 12-volt accessory circuit of the vehicle.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al, Schaye and Smith as applied to claim 1 above, and further in view of patent issued to Able (PN. 6,145,229).
The vehicle display system taught by Gardner et al in combination with the teachings of Schaye and Smith as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 3, this reference however does not teach explicitly that the lens is constructed of plexiglass.  Able in the same field of endeavor teaches a holographic display system with a cover plate (20, Figure 1) that may be made of plexiglass, (please see column 3, lines 45-50).  It would then have been obvious to one skilled in the art to apply the teachings of Able to use art well-known plexiglass as the material for making the plate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al, Schaye and Smith as applied to claim 1 above, and further in view of US patent application publication by Hasedzic et al (US 2018/0181067 A1).
The vehicle display system taught by Gardner et al in combination with the teachings of Schaye and Smith as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 9, Hasedzic et al in the same field of endeavor teaches a vehicle holographic display wherein the hologram may be a computer generated hologram that the image information may be reprogrammed utilizing an external computing device through software application, (please see paragraph [0065]).  It would then have been obvious to one skilled in the art to apply the teachings of Hasedzic et al to make the hologram a computer generated hologram with the image may be reprogram by external computing device.  A typical computing device certainly may be in digital communication with the controller via Wi-Fi connection.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Gardner et al (PN. 5,698,906) in view of the US patent application publication by Schaye (US 2019/0143888 A1), US patent issued to Smith (PN. 5,963,345), US patent issued to Able (PN. 6,145,229) and US patent application publication by Hasedzic et al (US 2018/0181067 A1).
Gardner et al teaches a vehicle display system that is comprised of a rectangular backplate (13, please see Figure 1), a plurality of light emitting diodes (15a and 15b) arrayed on the rectangular-backplate, a controller electronics (21, Figure 2) in digital (i.e. radio) communication with the plurality of light-emitting diodes, the controller is capable to coordinate the plurality of light emitting diodes to display an image.  
The controller electronics control the plurality of light emitting diodes to selectively energize each of the plurality of light-emitting diodes via the controller.  
Gardner et al further teaches to vehicle display system includes hologram decals (17a and 17b, please see Figures 1 and 2), serves as the lens, to produce hologram image when the hologram decals are illuminated by light emitting diodes energized by the controller.  
This reference has met all the limitations of the claims.  Gardner et al however does not teach explicitly that the rectangular frame is fit in a rectangular license plate frame.  Schaye in the same field of endeavor teaches a vehicle rectangular license plate (202, Figure 2) that may be fit within a rectangular license frame (200) wherein a plurality of light emitting diodes arranged within.  It would then have been obvious to one skilled in the art to apply the teachings of Schaye to include a hologram plate with the plurality of light emitting diodes arrayed on the rectangular backplate to fit within a rectangular license plate frame for the benefit of allowing the vehicle display system of Gardner et al to be applied in a vehicle license plate to allow license information be produced as holographic image.  
It is implicitly true or obvious modification to one skilled in the art to make the license plate have a dimensions not larger than 12.05 inches by 6.05 inches.  
Schaye further teaches that the plurality of light emitting diodes may include a printed circuit boards (PCBs, 206a and 206b) serves as the power-source able to couple each of the controller, in a digital communication, including a Wi-Fi or Bluetooth transceiver, (please see paragraph [0040]) and a plurality of light-emitting diodes.  Schaye further teaches that the power-source circuits (PCBs, 206a and 206b) includes an electric wires (207) serves as the harness to connect the PCBs to a power source in the vehicle.  The power source in the vehicle typically includes a direct current (DC) power source such as the car’s battery that typically has 12 volts, (please see paragraph [0042]).  The plurality of light emitting diodes is selectively energized via the controller.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the hologram decals or the lens covers the entirety of the plurality of light-emitting diodes when the rectangular backplate is installed.  Smith et al in the same field of endeavor teaches a holographic vehicle display system wherein the hologram plate (14, Figure 1b) covers the entirety of the plurality of light sources (11) to generate holographic image.  It would then have been obvious to one skilled in the art to apply the teachings of Smith et al to modify the vehicle display system to make the hologram lens or the hologram plate to cover the entirety of the light sources to make the hologram plate a transparent hologram plate to modify the vehicle display system to have alternative design.  
Although these references do not teach explicitly that the hologram plate or the lens has a thickness of at least one inches, such modification is considered to be obvious matters of design choices to one skilled in the art, since it is the recorded hologram in the hologram plate that is critical for producing the holographic image.
Schaye teaches that the controller may include Wi-Fi or Bluetooth transceiver that is capable of communicating via radio waves conforming to IEEE 802.15.1, (please see paragraph [0040]).  
It is within general level skilled in the art to make the plurality of light-emitting diodes, the rectangular-backplate are integrated into a unitary and unassemblable unit.  
It is typically true that a vehicle license plate is waterproof.  This means the vehicle display includes the hologram plate may be made to be waterproof.  
Schaye teaches to include electric wire (207) serves as the harness to join the controller in electrical communication with a 12-volt accessory circuit of the vehicle.  
These references however do not teach explicitly that the lens is constructed of plexiglass.  Able in the same field of endeavor teaches a holographic display system with a cover plate (20, Figure 1) that may be made of plexiglass, (please see column 3, lines 45-50).  It would then have been obvious to one skilled in the art to apply the teachings of Able to use art well-known plexiglass as the material for making the plate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Hasedzic et al in the same field of endeavor teaches a vehicle holographic display wherein the hologram may be a computer generated hologram that the image information may be reprogrammed utilizing an external computing device though software application, (please see paragraph [0065]).  It would then have been obvious to one skilled in the art to apply the teachings of Hasedzic et al to make the hologram a computer generated hologram with the image may be reprogram by external computing device.  A typical computing device certainly may be in digital communication with the controller via Wi-Fi connection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872